Citation Nr: 0804684	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  96-49 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to August 
1986 and from May 1987 to November 1988.  His discharge from 
his second period of service was under other than honorable 
conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  This matter was previously before the Board 
in August 2002 and June 2004 at which times it was remanded 
for additional development.  


FINDING OF FACT

The appellant does not have a psychiatric disability related 
to service or to a service-connected disability.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the July 1996 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in June 2004 and October 2004.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2004 and October 2004 letters, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The RO also 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  VA also informed the veteran to send copies 
of any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  

The Board acknowledges that the June 2004 and October 2004 
notification letters did not contain the specific information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's subsequent holding in Dingess/Hartmann, supra.  
This information was not provided to the appellant until a 
letter sent to him in March 2006.  Further, the Board 
acknowledges that an error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C.A. § 5103(a) is presumptively prejudicial and 
that in such a case the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  With 
respect to the claim on appeal, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
the claim is being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  
The Board notes that VA has not obtained a medical opinion to 
determine whether any present psychiatric disability is 
related to an inservice injury.  However, since there is no 
competent medical evidence of record which demonstrates an 
inservice head injury during a recognized period of service, 
any medical opinion by a current examiner would not be based 
on a documented inservice injury.  

The veteran's representative requested in October 2007 that 
the veteran be afforded a VA examination so that a nexus 
opinion could be obtained regarding whether the veteran's 
abnormal behavior patterns during his second period of 
service, to include five incidents of non-judicial punishment 
and a summary of court marshals, were manifestations of a 
psychiatric disability.  However, as is noted below, a 
September 2003 administrative decision found that the 
appellant's character of discharge for his second period of 
service, from May 11, 1987, to November 15, 1988, was a 
statutory bar to VA benefits due to a pattern of persistent 
and willful misconduct.  38 C.F.R. § 3.12(d)(4).  The 
appellant was notified of this decision in January 2004, but 
did not enter a notice of disagreement with this decision 
within one year of notice of the decision.  The decision is 
therefore final.  The Board thus concludes that a basis for a 
VA examination and medical opinion has not been shown.  See 
38 C.F.R. § 3.159(c)(4).  Moreover, the appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  In 
fact, he stated in writing in March 2006 that he had no 
additional evidence to submit to support his claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

A private medical record from Appalachian Regional Hospital 
shows that the veteran was admitted in January 1976, at the 
age of 10, with reported symptoms of vomiting and fever.  The 
veteran complained of a headache and said that he had hit his 
head on a door prior to the onset of his illness.  He was 
diagnosed as having gastroenteritis and pharyngitis.

The veteran's service medical records from his first period 
of service, from October 1983 to August 1986, are devoid of 
complaints or treatment of a head injury or psychiatric 
problems.  They do contain a pre-enlistment July 1983 Report 
of Medical History wherein the veteran noted a history of a 
head injury.  This record notes that the veteran had hit his 
head and was unconscious for a few seconds.  

A private emergency room record from Appalachian Regional 
Healthcare, dated in August 1987, shows that the veteran was 
seen after being in an auto accident.  He had an abrasion on 
his forehead and on the bridge of his nose.  Eleven sutures 
were used to close his nose.  Scratches were described on his 
forehead and imbedded chards of glass were removed.  Findings 
revealed that the veteran was alert and oriented times three.  
There was no loss of consciousness.  Abrasions were also 
noted on the veteran's shoulder and back.  X-rays taken of 
the veteran's facial bones and skull were negative.  The 
veteran was advised to follow his wound care and return in 
five or six days for removal of his sutures.  

Medical records show that the veteran's first psychiatric 
hospitalization was in June 1994 at Baptist Regional Medical 
Center.  The veteran had reportedly been living in a car for 
the past year.  He spoke of an automobile accident in 1988 
involving a head injury and complained that the right side of 
his head "stayed numb all the time."  He also said he felt 
he couldn't get anything through there and reported having a 
concussion at age 6 or 7.  He was diagnosed as having 
probable schizophrenia, paranoid type, and possible 
dependence to alcohol.  

Records from the Social Security Administration show that the 
veteran was found to be disabled since June 1994 due to a 
primary diagnosis of schizophrenia, paranoid, and other 
psychotic disorders.  He was not given a secondary diagnosis.  

In September 1994, the veteran filed an initial claim of 
service connection for a psychiatric disability.  He asserted 
in writing in April 1996 that he was "right side brain 
dead."  

The veteran was again admitted to Baptist Regional Medical 
Center in October 1994 where an impression was given of rule 
out atypical affective disorder, uncertain of schizophrenia 
diagnosis, and history of alcohol dependence.

In October 1994, the veteran underwent VA psychological and 
psychiatric evaluations.  The psychological examiner relayed 
the veteran's report that he had been discharged from service 
against his will in 1988, and that his first recounting was 
that it was the result of a truck accident and head injury.  
The examiner went on to note that the veteran later said that 
he had been on furlough, had been fighting with his wife, 
missed his bus, was declared AWOL, was put in the brig and 
court-martialed, and then was "honorably" discharged. 

In a July 1996 rating decision, the RO denied the veteran's 
claim for service connection for "right side brain dead".  

The record is replete with VA and private medical records 
showing a multitude of psychiatric hospitalizations from 1996 
to 2002.  Some of these records note a history of brain 
injury and reflect various psychiatric diagnoses to include 
schizoaffective disorder, bipolar disorder, mood disorder, 
personality disorder, schizophrenia, history of head injury, 
and attention deficit hyperactive disorder (ADHD).  A 
computed tomography performed of the veteran's head in April 
1996, and skull x-rays performed in November 1996, revealed 
normal findings.  These records also show that the veteran 
had been admitted to a VA brain injury rehabilitation unit in 
January 1997.  According to a February 1997 VA general note, 
the veteran displayed traits relative to traumatic brain 
injury.  A brain magnetic resonance imaging (MRI) performed 
in July 2000 revealed frontal sinusitis.  Private hospital 
records in April 2002 show that the veteran was involuntarily 
admitted to Appalachian Regional Health Care, Inc. for 60 
days after attacking his mother.  The May 2002 discharge 
summary reflects diagnoses of schizophrenia, chronic, 
paranoid, and status post head injury, at age 6.  

Some of the medical records above, along with various written 
statements that the veteran submitted to VA, reflect the 
veteran's belief that his present psychiatric problems are 
related to a traumatic brain injury he suffered in service in 
1987.  

On file is a February 2006 statement (VA Form 21-4138) from 
B.H. relaying that the veteran had stated to her on a number 
of occasions that his "mental problems" were the result of 
his military service and involved a CIA conspiracy.  She 
reported that his institutional treatment plan shows that he 
suffered from schizoaffective disorder versus bipolar/manic 
with psychosis.  

III.  Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychosis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he was involved in a motor vehicle 
accident during a period of active duty service in 1987 when 
he hit his head and lost consciousness.  His service medical 
records do not show this.  Rather, private emergency room 
records from Appalachian Regional Healthcare show that the 
veteran was seen at a private emergency room in August 1987 
after being in an auto accident.  These medical records note 
only that the veteran sustained abrasions and scratches on 
his forehead and on his shoulder and back.  They specifically 
note that there was no loss of consciousness and the veteran 
was described at that time as being alert and oriented.  X-
rays taken of the veteran's facial bones and skull were 
negative.  The veteran was advised to follow his wound care 
and return in five or six days for removal of 11 sutures to 
his nose.  

Notwithstanding the above discrepancies regarding an alleged 
head injury in 1987, it is essential to note that an 
administrative decision rendered in September 2003 found that 
the character of the appellant's discharge from military 
service for his second period of service, from May 11, 1987, 
to November 15, 1988, was other than honorable due to a 
pattern of willful and persistent misconduct and thus a bar 
to entitlement to VA compensation benefits (this decision 
also found that entitlement to health care benefits under 
Chapter 17, of Title 38, United States Code was established 
for any disability determined to be service connected).  See 
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.360 (2007).  The veteran did not appeal that decision and 
it is final.  See 38 C.F.R. § 3.104 (2007).  Accordingly, the 
Board will only consider evidence arising from the veteran's 
first period of active duty service, from October 1983 to 
August 1986, in determining whether he is entitled to any of 
the benefits he seeks.

Service medical records from the veteran's first period of 
service, from October 1983 to August 1986, are devoid of any 
findings or complaints regarding a head injury or problems of 
a psychiatric nature.  They include a July 1983 Report of 
Medical History wherein the veteran reported having a history 
of a head injury.

The first indication of psychiatric problems is noted in 
medical records dated many years after service, in 1994.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (The Court 
found that the period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis).  The 
records in 1994 diagnose the veteran as having 
schizoaffective disorder.  Various other psychiatric 
diagnoses followed, to include schizoaffective disorder, 
bipolar disorder, mood disorder, personality disorder, 
schizophrenia, history of head injury, and ADHD.  However, 
the claims file is devoid of a medical opinion that relates 
the veteran's postservice psychiatric diagnoses to his 
recognized period of active duty service, from October 1983 
to August 1986.  

With respect to a head injury, as noted above, there is no 
indication of a head injury during the veteran's first period 
of service or of any psychiatric problems.  The only 
indication of a head injury in the medical records, other 
than the veteran's reports, was prior to service when the 
veteran was a boy.  In this regard, there is a January 1976 
hospital summary from Appalachian Regional Hospital showing 
that the veteran was admitted in January 1976, at the age of 
10, with reported symptoms of vomiting and fever.  The 
veteran complained of a headache and said that he had hit his 
head on a door prior to the onset of his illness.  His 
diagnosis at that time was gastroenteritis and pharyngitis.  
He also reported a history of a head injury on a July 1983 
pre-enlistment Report of Medical History, and reported during 
his first psychiatric hospitalization in June 1994, at 
Baptist Regional Medical Center, that he had suffered a 
concussion at the age of 6.  In addition, there is a May 2002 
discharge summary from Appalachian Regional Health Care, 
Inc., reflecting diagnoses of schizophrenia chronic, 
paranoid, and status post head injury, at age 6.  

The veteran's own contentions regarding a relationship 
between service and a psychiatric disability are not 
sufficient to establish service connection.  This is so since 
the veteran, as a layman, is not competent to offer an 
opinion on medical matters, to include the etiology of a 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Inasmuch as the evidence does not show an inservice head 
injury or psychiatric symptoms during the veteran's 
recognized period of service, considering the length of time 
following service prior to a recorded psychiatric diagnosis, 
and in the absence of any medical opinion suggesting a causal 
link to the veteran's service, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


